This opinion is subject to administrative correction before final disposition.




                                  Before
                    HOLIFIELD, STEWART, and HACKEL
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                         Uryan O. ARACENA
                  Lance Corporal (E-3), U.S. Marine Corps
                                Appellant

                                No. 202200019

                           _________________________

                           Decided: 28 February 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                Nicholas S. Henry

 Sentence adjudged 30 September 2021 by a general court-martial con-
 vened at Marine Corps Base Camp Lejeune, North Carolina, consisting
 of a military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 30 months, 1 forfeiture of all pay and
 allowances, and a dishonorable discharge.

                               For Appellant:
                    Captain Thomas P. Belsky, JAGC, USN




 1   Appellant was credited with 202 days of pretrial confinement credit.
                 United States v. Aracena, NMCCA No. 202200019
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2